Citation Nr: 1759840	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-21 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in March 2017.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A VA medical opinion must be obtained as to the likelihood that the Veteran's erectile dysfunction is secondary to his service-connected diabetes mellitus, type II.  In a May 2010 examination report, the examiner stated that an opinion could not be provided without resort to speculation because there were other potential etiologies for the Veteran's erectile dysfunction, including his age and testicular atrophy.  The examiner also noted that the Veteran's testosterone was unknown.  As diabetes is a known cause of erectile dysfunction, the examiner's rationale for being unable to render an opinion is insufficient, as it does not explain why the other potential factors prevent a conclusion that there is at least a 50% probability that the Veteran's diabetes caused his erectile dysfunction.  

The Board notes that a May 2017 private treatment record reflects the conclusion from the Veteran's treating physician, L.C., that his erectile dysfunction is most likely a sequela of his diabetes and hypertension.  However, no explanation was provided, and thus the Board is unable to make an informed decision based on this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's erectile dysfunction was caused by his diabetes.  

A complete explanation must be provided in support of the conclusion reached.  In this regard, although the May 2010 VA examiner concluded that an opinion could not be provided due to the possibility of other potential factors being the cause of the Veteran's erectile dysfunction, it remains unclear why, regardless of such factors, it could not be determined whether there was at least a 50 percent probability that it was caused by the Veteran's diabetes.  

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




